Citation Nr: 0940072	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for a left knee 
impediment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from February 1970 to 
April 1978.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the Veteran's original claim was for 
service connection for PTSD.  However, the medical evidence 
shows, and the Veteran's representative asserts, that he has 
been diagnosed with various psychiatric disorders, which may 
arise from the same symptoms for which the Veteran was 
seeking benefits.  Therefore, the claim for service 
connection, on the merits, as reflected on the title page of 
this decision, was broadened to include service connection 
for an acquired psychiatric disorder, to include PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  As this 
matter is being remanded to the RO for additional notice and 
development, such expansion of the issue on appeal is not 
prejudicial to the Veteran.  

The issues of service connection for an acquired psychiatric 
disorder, to include PTSD, on the merits, and for service 
connection for a left knee impediment will be considered 
within the Remand section of this document below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  A claim for service connection for PTSD was denied by a 
March 2002 rating decision.  It was held that there was no 
evidence that the Veteran had PTSD, and that the Veteran 
failed to report for a scheduled VA examination that might 
have provided the necessary evidence.  The Veteran was 
notified of the decision, but did not appeal. 

3.  Additional evidence associated with the claims file since 
the March 2002 denial was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.


CONCLUSIONS OF LAW

1.  The RO's March 2002 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Since the March 2002 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim to reopen, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

II.  Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

In a March 2002 rating decision, the RO denied service 
connection for PTSD on the basis that there was no evidence 
that the Veteran was currently diagnosed with PTSD.  In 
addition, the Veteran failed to report for a scheduled VA 
examination that might have provided evidence necessary to 
support his claim.  The pertinent evidence of record at that 
time included the Veteran's service treatment records and 
personnel records, VA medical records dated from August 2001 
to December 2001 that were negative for PTSD, and private 
medical records showing that the Veteran was receiving 
treatment for substance abuse.  Although notified of the 
denial later that same month, the Veteran did not initiate an 
appeal of the decision; hence, the decision is final based on 
the evidence of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104, 20.302, 20.1103.

The Veteran sought to reopen his claim for service connection 
for PTSD in August 2004.  Under pertinent legal authority, VA 
may reopen and review a claim, which has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial was 
the March 2002 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

The Board notes that its task is to first decide whether new 
and material evidence has been received, as opposed to 
whether or not the evidence actually substantiates the 
appellant's claim.  Since the March 2002 rating decision, 
evidence added to the record includes VA medical records 
showing that the Veteran was diagnosed with PTSD that a VA 
psychiatrist related the Veteran's PTSD to his service 
experience where he witnessed dead or wounded and was 
helpless to provide assistance.  

The Board finds that the additional evidence has not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, 
they are "new."  Given the nature of the evidence identified 
above, the Board also finds these records relate to an 
unestablished fact that is necessary to substantiate each of 
the claims, and provides a reasonable possibility of 
substantiating the claims.  In this case, based on the 
presumption of credibility for the purposes of reopening, the 
VA psychiatrist's assessment that the Veteran has PTSD 
related to stressors in service is considered new and 
material evidence.  Accordingly, new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that "multiple medical 
diagnoses or diagnoses that differ from the claimed condition 
do not necessarily represent wholly separate claims," and 
that because a lay claimant is only competent to report 
symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  Although the Veteran is diagnosed as 
having PTSD, the record developed since the inception of the 
claim reflects findings of manic-depression, history of 
alcohol and cocaine dependence in sustained remission since 
1995, rule out paranoid personality disorder, and rule out 
antisocial personality disorder.  As the claim addressed 
herein arose from a petition to reopen a previously denied 
claim for service connection for PTSD, it has been expanded, 
as noted above, to include consideration of all acquired 
psychiatric disorders, to include PTSD.

The Veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, based upon 
his service in Vietnam. 

As to PTSD, VA medical records reflect that the Veteran was 
diagnosed related to his military service.  However, his 
stressors remain uncorroborated.  In particular, the Veteran 
has reported that he and his unit were shot at while serving 
with the 460th Field Maintenance Squadron at Tan Son Nhut Air 
Base in the Republic of Vietnam.  In the Veteran's December 
2005 notice of disagreement, he indicates that this incident 
occurred in approximately August 1971.  The Veteran's 
representative attached a document which they assert confirms 
that in August 1971 three standoff rounds landed in "Ton Son 
Nhut" Airbase.  The Board notes that if the Veteran was 
stationed with a unit that was present while enemy attacks 
occurred, it would suggest that he was, in fact, exposed to 
such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(base subjected to rocket attacks during time that Veteran 
was stationed at the base).  In other words, the Veteran's 
presence with the unit at the time such attacks occurred 
could corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
However, the Board notes that airman performance reports 
suggest that the Veteran was at the Air Base in Vietnam only 
from January 1971 to July 1971. As such, an attempt as 
detailed below should be made to obtain relevant unit 
records.  On remand, the RO/AMC should also conduct further 
research as to verifying the Veteran's stressors, to include 
obtaining all relevant unit records for the Veteran's periods 
of service in Vietnam. 

As indicated under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim. To date, however, 
the RO/AMC has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  In this 
regard, VA medical records reflect that the Veteran has been 
diagnosed with manic-depression, history of alcohol and 
cocaine dependence in sustained remission since 1995, rule 
out paranoid personality disorder, and rule out antisocial 
personality disorder.  The RO/AMC also has not had an 
opportunity to provide adequate notification addressing what 
is needed for a claim incorporating such diagnoses. 
Corrective notification action, as well as further 
adjudication, is thus needed, again, in view of the Clemons 
guidance. 

In addition, the Board finds that an appropriate VA 
examination and medical opinion, by a psychiatrist, based on 
a full review of the records is needed to resolve the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

With regard to the Veteran's claim for service connection for 
a left knee impediment, the Board notes that the Veteran 
underwent a November 2004 VA general medical examination in 
which the Veteran was diagnosed with osteoarthritis of the 
knees.  In addition, the Veteran underwent a November 2004 VA 
joints examination, in which the VA examiner did not indicate 
he had reviewed the Veteran's claims file.  Instead he 
indicates that the Veteran's medical history in service and 
to date was provided by the Veteran.  While the VA examiner 
diagnosed a service connected problem to his left knee, 
recently found to have degenerative joint disease, such 
finding appears to be solely based upon the Veteran's 
reported history.  Although service treatment records from 
October 1975 reflects that the Veteran was assessed with 
questionable torn left lateral meniscus, and in August 1976 
it was noted that his left knee locked, old left lateral 
meniscus tear, the Veteran's March 1978 discharge examination 
showed that the Veteran's lower extremities were evaluated as 
normal.  Since the VA joints examiner did not indicate that 
the claims file or any pertinent medical records were 
reviewed and no rationale was provided for this opinion other 
than the Veteran's self- reported history, the probative 
value of his diagnosis carries negligible probative weight. 
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).
 
Therefore, the Board finds that the claims file should be 
returned to the VA examiner who performed the November 2004 
VA joints examination, if available, for a supplemental 
opinion based on a full review of the records. 

Prior to arranging for the Veteran to undergo further 
examination, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Brockton and the Boston VA medical centers (VAMCs), dated 
through November 2005.  See Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, 
the RO must obtain all outstanding medical records, to 
include mental health records, from the Brockton and Boston 
VAMCs, dated from November 2005 to the present.

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO/AMC should obtain from the 
Brockton and Boston VAMCs all outstanding 
medical records, to include mental health 
records, from November 2005 to the 
present.  The RO/AMC must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disability, to include PTSD.  The letter 
should also contain notice of the manner 
in which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The RO/AMC should also request that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims on appeal that is 
not currently of record.

3.  The RO/AMC should contact the Veteran 
and provide him with a new PTSD 
questionnaire.  The Veteran should be 
requested to provide any additional 
information he may have regarding his 
claimed stressors.  Advise the Veteran 
that specific dates, within a two month 
time frame, are needed to obtain credible 
supporting evidence of his claimed 
stressors.  Ask him to provide such dates 
for his claimed stressors. 
  
4.  If sufficient information is 
obtained, the RO/AMC should forward the 
Veteran's statement and prior statements 
of alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U.S. 
Army and Joint Services Records Research 
Center (JSRRC).  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
Veteran's alleged stressors and any other 
sources that may have pertinent 
information. 

5.  Whether or not the RO/AMC verifies 
the presence of an inservice stressor, a 
VA examination should be performed by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.  The RO/AMC is 
to inform the examiner that only a 
stressor that has been verified by the RO 
or the Board may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  

In addition, after reviewing the claims 
file and examining the Veteran if any 
other acquired psychiatric disorder is 
found, the etiology of that disorder 
should also be set out, to include 
whether it is more likely than not (50 
percent probability or higher) was 
related to or made worse by service.  

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.   

6.  Thereafter, the RO should forward the 
entire claims file to the examiner who 
prepared the November 2004 VA joints 
examination report for a supplemental 
opinion (or if unavailable, a similarly 
situated physician).

After reviewing the claims file, the 
examiner should clearly identify all 
current left knee disability(ies). Then, 
with respect to each diagnosed 
disability, the examiner should provide 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is medically related to 
service.
 
If the prior examiner is not available, 
or is unable to provide the requested 
opinion without examining the Veteran, 
the RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, to obtain the requested 
medical opinion noted above.  The entire 
claims file must be made available to the 
physician designated to examine the 
Veteran, and the examination report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached.

7.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
and for a left knee impediment.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


